 

4:19-cv-00226 Document 401 Filed on 02/08/21 in TXSD Page 1 of 3
United States Courts

Southern District of Texas

Euited States Court of Appeals porary 09,2071
for the Ff ttth Circuit Nathan Ochsner, Clerk of Court

  

A True Copy

Certified order issued Feb 08, 2021
Sug W No. 20-20587

Clerk, U.S Court C 1m Fifth Circuit

DWIGHT RUSSELL; JOHNNIE PIERSON; JOSEPH ORTUNO;
MAURICE WILSON; CHRISTOPHER CLACK,

Plaintiffs—Appellees,
versus

HAZEL B. JONES; NIKITA HARMON; ROBERT JOHNSON; KELLI
JOHNSON; RANDY ROLL; DASEAN JONES; ABIGAIL ANASTASIO;
JASON LUONG; GREG GLASS; FRANK AGUILAR; CHRIS
MorRTOon; JosH HILL; HILARY UNGER; AMY MARTIN; HERB
RITCHIE; RAMONA FRANKLIN; JESSE MCCLURE, III; GEORGE
POWELL; BROCK THOMAS, .

Defendants— Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:19-CV-226

 

_CLERK'S OFFICE:
Under Fep. R. App. P. 42(B), the appeal is dismissed as of

February 08, 2021, pursuant to appellants’ motion.
 

Case 4:19-cv-00226 Document 4049-4084 on 02/08/21 in TXSD Page 2 of 3

py Popa thy

LYLE W. CAYCE.

Clerk of the United States Court
of Appeals for the Fifth Circuit

f fe a Vink
J
By:

 

Jann M. Wynne, Deputy Clerk

ENTERED AT THE DIRECTION OF THE COURT
 

Case 4:19-cv-00226 Document 401 Filed on 02/08/21 in TXSD Page 3 of 3

— United States Court of Appeals
FIFTH CIRCUIT | u
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

February 08, 2021

Mr. Nathan Ochsner

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20587 Russell v. Jones
USDC No. 4:19-CV-226

Dear Mr. Ochsner,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

(fl Lanne
By:

Jann M. Wynne, Deputy Clerk
504-310-7688

 

ec w/encl:
Ms. Courtney Brooke Corbello
Mr. Alec George Karakatsanis
Mr. Judd Edward Stone II
